Exhibit AGREEMENT ON SALES INCENTIVE OF REGIONAL DISTRIBUTORS OF DAMBON COMPANY IN 2010 Agreement No.: Party A: Jiangsu Dambon Mechanical & Electrical Co., Ltd. (“Dambon”) Tel: Party B: Tel: In order to further promote the sale initiative of the regional distributors of Dambon, enhance the cohesion and teamwork of the regional distributors, actively adopt the objective management system and standardize and improve the marketing policies of Dambon. Dambon decides to carry out “sales incentive” policy among its regional distributors. The parties hereby agree as follows with respect to the sales incentive after mutual negotiation: Article 1. Within the territory of Chongqing municipality, Party B sells Dambon’s Products under Party A’s brand. Party B, if only selling the products of Dambon, shall be classified as Class A, and then Class B if Party B simultaneously sells products of other brands. Article 2. The requisite conditions for Party B to obtain the reward are as follows: 1. Party B shall sign this Agreement with Party A; 2. Party B shall accomplish the monthly assignment stipulated herein; 3. The dealer affiliated with Party B must sign with Dambon an Agreement on Rebate on Sales for Franchise Stores of Dambon Products in 2010 with the signature rate of up to 80%, namely, the sales volume of the franchise stores shall account for 80% of that of Party B; 4. Party B shall observe the marketing (pricing) policies of Party A and the dealers affiliated with Party B shall also comply with the relevant rules of Dambon; 5. Party B shall have its own store, and the decoration of the store or the exhibition of the sample products (the sample of the new products in particular) shall be in compliance with the relevant rules of Party A; 6. Party B shall fully settle the payment of the products with Party A; 1 7. Party B shall submit to Party A a written report showing the sales volumes of the preceding month of the dealers affiliated with Party B prior to the 10th of the current month; and 8. For Class B regional distributors, the sales volume of Dambon’s products shall be no less than 70% than as is stipulated herein. Article 3. Sales
